Citation Nr: 0107277	
Decision Date: 03/12/01    Archive Date: 03/16/01

DOCKET NO.  00-01 204	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for generalized 
anxiety disorder (formerly described as psycho-physiological 
nervous system reaction), currently evaluated as 30 percent 
disabling.  

2.  Entitlement to an increased evaluation for bronchitis 
with chronic obstructive pulmonary disease (COPD), currently 
evaluated as 10 percent disabling.

3.  Entitlement to a total disability evaluation for 
compensation purposes based on individual unemployability 
(TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney-at-
Law


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel

INTRODUCTION


The veteran served on active duty from February 1942 to 
August 1943.  This appeal arises before the Board of 
Veterans' Appeals (Board) from a rating decision of the St. 
Petersburg, Florida Department of Veterans Affairs (VA) 
Regional Office (RO).

In December 1998 the veteran's representative claimed 
entitlement to a permanent and total disability rating for 
pension purposes.  This matter is referred to the RO for 
appropriate action.  

In addition, a May 1999 VA chest X-ray report stated that 
findings which likely represented pleural plaques, appearing 
bilaterally, suggested prior asbestos exposure.  Thus, it 
should be clarified whether a claim for service connection 
for the residuals of exposure to asbestos is thus inferred.  
This matter is also referred to the RO for appropriate 
action.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

The veteran submitted an application for increased 
compensation based on unemployability in April 1999 in which 
he stated he had received treatment for his bronchitis and 
lung disease from a Dr. Maranon Dominadse (spelling 
unverified) of Fort Pierce, Florida.  A statement submitted 
by his wife further indicates that he had treatment following 
his recent, May 1999 VA examinations.  While some of this 
treatment is clearly for other nonservice-connected 
conditions, the Board cannot be certain that all such 
treatment was not for service-connected disabilities.  

Moreover, medical records indicate that the veteran had a 
right lower lobectomy and there is evidence indicating that 
he has had lymphoma, although this may now be in remission.  
Clarification of the impact of any nonservice-connected 
pulmonary pathology as distinct from impairment due to 
service-connected bronchitis with COPD is necessary but was 
not accomplished at the time of the most recent VA 
respiratory examination.  

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to his claim, and to ensure 
full compliance with due process requirements, this case is 
REMANDED to the RO for the following actions.

1.  The RO should obtain the names and addresses of 
all medical health care providers, VA and non-VA, 
who treated the veteran for his respiratory 
conditions and his anxiety disorder.  The RO should 
also procure duly executed authorization for the 
release of private medical records, where 
appropriate.  

2.  The RO should request that all identified 
health care providers furnish legible copies of all 
medical records of treatment accorded the veteran 
for his respiratory conditions and his anxiety 
disorder that are not already of record.  The RO 
should ensure that it has obtained all treatment 
records of which it has knowledge.  This should 
include, but not be limited to, any and all records 
of treatment accorded the veteran for his anxiety 
disorder and respiratory conditions from VA Medical 
Centers (MCs) in West Palm Beach, Riviera Beach, 
and Miami, Florida since the right lobe mass was 
detected that are not already of record; and by Dr. 
Maranon Dominadse (spelling unverified) of Fort 
Pierce, Florida and any other physician identified 
in the record or by the veteran.

3.  Where attempts to obtain records are 
unsuccessful, the RO should document these attempts 
and make such documentation part of the claims 
file.  The veteran and his representative should be 
informed of such negative results.  38 C.F.R. 
§ 3.159 (2000).

4.  If the RO should afford the veteran VA 
pulmonary and psychiatric rating examinations.  All 
indicated tests and studies should be accomplished.  
The claims folder, this remand, and any documents 
procured pursuant to this remand should be made 
available to the examiner(s) for review in 
conjunction with the examination(s).  The 
examiner's(s') conclusions, and the reasons or 
bases therefor, are to the set forth in a clear, 
logical, and concise manner in the examination 
report.  The examiner(s) should record pertinent 
medical complaints, symptoms, and clinical 
findings.

The pulmonary examiner is specifically requested to 
provide an opinion concerning the following:

(a)  is the condition which resulted in the right 
lower lobectomy and partial right pulmonary 
resection the result of the service-connected 
respiratory condition?

(b)  is this condition active or inactive?  if 
inactive, is it expected to recur?

(c)  An opinion should be rendered, if possible, as 
to the degree of respiratory impairment due to 
service-connected bronchitis with COPD as 
distinguished from any and all nonservice-connected 
pulmonary or respiratory disability.  In an opinion 
cannot be rendered, or if the examiner can not set 
forth a definite opinion, the reason(s) therefore 
should be explained.  

As to the psychiatric examination, the report of 
examination should contain a detailed account of 
all manifestations of the disability(ies) found to 
be present.  If there are found to be multiple 
psychiatric disorders, the examiner should 
reconcile the diagnoses and should specify which 
symptoms are associated with each of the 
disorder(s).  If certain symptomatology cannot be 
disassociated from one disorder or the other, it 
should be so specified.  The examiner should also 
comment on the extent to which the service-
connected disability impairs the veteran's 
occupational and social functioning.  The examiner 
is requested to assign a numerical code for the 
Global Assessment of Functioning (GAF), and include 
a definition of the numerical code assigned. 

The examiner(s) is(are) further requested to offer 
an opinion as to the veteran's unemployability.  If 
the veteran is found to be unemployable, the 
examiner(s) is(are) requested to determine to what 
extent, if any, the unemployability is due to the 
service-connected disabilities, as compared to any 
nonservice-connected disabilities.  If the 
unemployability is due to both service-connected 
and nonservice-connected disabilities, the 
examiner(s) is(are) requested to determine what 
portion of that unemployability is due to the 
service-connected disability.  If the examiner(s) 
cannot so determine without resort to speculation, 
s/he(they) should so state.

5.  Following completion of the above actions, the 
RO must review the claims folder and ensure that 
all of the foregoing development have been 
conducted and completed in full.  If any 
development is incomplete, appropriate corrective 
action is to be implemented.  See Stegall v. West, 
11 Vet. App. 268 (1998) (compliance of directive is 
neither optional nor discretionary).  Specific 
attention is directed to the examination reports.  
If an examination report does not include fully 
detailed descriptions of pathology and all test 
reports, special studies or adequate responses to 
the specific opinions requested, the report must be 
returned for corrective action.  38 C.F.R. § 4.2 
(2000).  

6.  The RO must then review the claims file and 
ensure that all notification and development action 
required by the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied with and 
satisfied.  For further guidance on the processing 
of this case in light of the changes in the law, 
the RO should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any pertinent 
formal or informal guidance that is subsequently 
provided by the Department, including, among others 
things, final regulations and General Counsel 
precedent opinions.  Any binding and pertinent 
court decisions that are subsequently issued also 
should be considered.  

7.  The RO should re-evaluate the veteran's 
service-connected bronchitis with COPD and 
generalized anxiety disorder in light of the newly 
acquired evidence and determine whether increased 
evaluations for these disabilities may be granted.  
In addition, the RO should re-evaluated the 
veteran's claim to entitlement for TDIU, including 
whether entitlement to extra-schedular 
consideration is appropriate under 38 C.F.R. 
§ 3.321 (2000).  If the benefit sought on appeal 
remains denied, the veteran and his representative 
should be provided with a supplemental statement of 
the case.  The supplemental statement of the case 
must contain notice of all relevant actions taken 
on the claim for benefits, to include a summary of 
the evidence and applicable law and regulations 
considered pertinent to the issue currently on 
appeal.  An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran is reminded that it is his 
responsibility to report for schedule examination(s) and to 
cooperate in the development of his case, and that the 
consequences of failing to report for VA examination(s) 
without good cause may include denial of his claim.  
38 C.F.R. § 3.158, 3.655 (2000). 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JOHN FUSSELL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


